Citation Nr: 1702999	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right hallux valgus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a dental disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for leg cramps.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with panic attacks and depression.  

7.  Entitlement to service connection for vision problems.  

8.  Entitlement to service connection for headaches.  
9.  Entitlement to service connection for bilateral lower extremity with numbness and tingling.  

10.  Entitlement to service connection for tuberculosis exposure.  

11.  Entitlement to service connection for heart problems.  

12.  Entitlement to service connection for painful joints.  

13.  Entitlement to service connection for a neck disability.  

14.  Entitlement to service connection for a right hand and fingers disability.  

15.  Entitlement to service connection for a rib disability.  

16.  Entitlement to service connection for a chest disability.  

17.  Entitlement to service connection for erectile dysfunction.  

18.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

19.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

20.  Entitlement to an increased rating in excess of 30 percent for chronic bronchitis, possible early chronic obstructive pulmonary disease (COPD).  

21.  Entitlement to a compensable rating for post-operative residuals, bilateral varicocelectomies, with varicose veins, left testicle.  

22.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

23.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic digestive disability manifested by diarrhea, fatigue, and inability to gain weight.  

24.  Whether new and material evidence has been received to reopen a claim for service connection for varicose veins, lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the above claimed benefits.

The Veteran remanded the claim in April 2015 for additional development.  Unfortunately, the requested development has not yet been completed.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 remand, the Board explained that VA had previously made an error in attempting to schedule the Veteran for a hearing he requested before a Veterans Law Judge and ordered that the Veteran be scheduled for a videoconference hearing before a Veterans Law Judge as soon as possible.  The Board also noted that the Veteran had changed his name.  

In June 2015, VA sent a new notice letter incorrectly informing the Veteran that his claim was returned to the Board for review.  That letter was sent to the Veteran under his former legal name and was returned as undeliverable, with an indication the Veteran did not live there and that the time expired on the mail forwarding service.  As the Veteran's representative noted in an October 2016 Brief, VA was put on notice at that time that the Veteran's address was not correct, but there was no follow up to attempt to obtain the correct address.  Instead, a preliminary notice letter regarding a newly scheduled hearing before the Board was sent to the same, incorrect address in December 2015.  There is not another (non-preliminary) letter confirming the time of the hearing in the record. The Veteran did not appear for the Board hearing.   

Based on the forgoing, the Board finds that the claim should be remanded once again in an attempt to schedule and conduct the hearing the Veteran requested.  As acknowledged in the Veteran's representative's 2016 Brief, information from this hearing could be decisive in the proper adjudication of this claim.  

However, the Board advises that it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the hearing process and keeping VA apprised of the Veteran's correct mailing address.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's new legal name should be updated in VA's systems.  

2.  Then, all necessary steps should be made to confirm the Veteran's current address.  

2.  Finally, schedule the Veteran for a videoconference hearing at a VA RO before a Veterans Law Judge and send notice of the hearing to the Veteran under the correct name and the most up-to-date address on file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




